GUY, J.
This action was brought to recover for damages to plaintiff’s motor cab, caused by a collision' with a furniture Van belonging to defendant. Plaintiff made out a;good cause of action, but failed.to introduce proper proof of damage. The true measure of damage for loss of usable value of plaintiff’s machine wtiüld be the cost of hiring such a machine in the market for the period during which plaintiff was deprived of the use of his machine. In the absence of proof that such a machine could not be hired in the market at that time, the evidence of the profits derived by plaintiff from the use of his machine w.as incompetent, and its admission constituted reversible error.
The judgment must therefore be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.